—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 4, 1999 (People v Roman, 265 AD2d 349), modifying a judgment of the Supreme Court, Queens County, rendered November 20, 1990.
Ordered that the appellant is granted leave to serve and file a brief on the issue of whether he was improperly cross-examined by the prosecutor regarding prior bad acts in violation of CPL 240.43; and it is further,
Ordered that pursuant to County Law § 722 the following named attorney is assigned as counsel: Steven Feldman, Esq., 300 Rabro Drive, Hauppauge, N.Y., 11788, and it is further,
Ordered that assigned counsel shall serve and file a brief expeditiously in accordance with this Court’s rules (see 22 NYCRR 670.1 et seq.) and written directions; and it is further,
Ordered that the application is held in abeyance in the interim. Prudenti, P.J., Smith, Friedmann and Schmidt, JJ., concur.